Citation Nr: 1748396	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected revision of the femoral and tibial components, left knee total arthroplasty and with residual scars, associated with degenerative arthritis, left knee (left knee disability).

2.  Entitlement to a rating in excess of 30 percent for service-connected left knee disability, prior to August 13, 2015, and a rating in excess of 60 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1975 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In June 2011, September 2011 and October 2015 statements, the Veteran indicated that he wished to withdraw his request for a Board hearing.  38 C.F.R. § 20.704(e).

The issue of entitlement to a temporary 100 percent convalescence rating following hospitalization from July 15, 2017 to August 12, 2017 due to left knee and lumbar spine surgeries has been raised by the record in a September 2017 Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The January 2017 VA examiner opined that it was "less likely than not" that the Veteran's cervical spine disorder was "proximately due to" or "the result of" the Veteran's service-connected total left knee disability.  In support of this opinion, the examiner indicated that present medical literature does not correlate a causal relationship of a severe left knee degenerative joint disease with a total knee arthroplasty as causing degenerative joint disease of the cervical spine.  The examiner further explained that the abnormalities of this left knee condition would not significantly affect the biomechanics of the cervical spine causing degenerative disease of the cervical spine beyond its normal progression.  This opinion does not adequately address the issue of secondary service connection based on aggravation, requiring an addendum opinion on remand.

Regarding the left knee disability, retrospective opinions are needed that comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Updated treatment records should also be secured. 

Finally, the claim for entitlement to a TDIU is inextricably intertwined with the issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3.  Then obtain an addendum opinion from the January 2017 VA examiner, or other examiner, if unavailable.  No additional examination is needed, unless the examiner determines otherwise.  The evidence of record, to include a copy of this Remand, must be made available to the examiner.

After reviewing the evidence of record, to include the Veteran's lay statements, the examiner must address the following:

(a) Is it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the cervical spine with radiculopathy has been aggravated (permanently worsened) by his service-connected left knee disability.

(b) Please provide an opinion as to the range of motion of the left knee from February 2009 to August 12, 2015 (exclusive of the period of a temporary total rating from July11, 2011 to August 31, 2012 in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing. Please include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

(c) Please provide an opinion as to any additional limitation of motion of the left knee from February 2009 to August 12, 2015 (exclusive of the period of a temporary total rating from July 11, 2011 to August 31, 2012) due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If unable to provide such an opinion without resort to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  Please include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the issues on appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

